Citation Nr: 1745137	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her son



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to August 1945.  He died in May 2011, and the appellant is his widow.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction has since been transferred to the RO in Denver, Colorado.

In August 2016, the appellant and her children testified during a Board hearing in Denver, Colorado before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board denied the appellant's claim in a January 2017 decision.  The appellant appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in an August 2017 order granting a joint motion for remand (JMR).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.

As indicated by the JMR, although this appeal was not certified to the Board until May 2016, the appellant filed her substantive appeal in October 2012.  Because the substantive appeal was filed prior to February 2, 2013, more recent amendments to 38 U.S.C.A. § 7105(e) do not apply to her appeal.  As such, her right to initial review by the RO of evidence which she submitted subsequent to the October 2012 statement of the case is not deemed waived.  Remand is therefore necessary to obtain a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any development deemed necessary, readjudicate the appeal on the record, to include new evidence submitted by the appellant in August 2016.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




